Exhibit 10.3

 

AMENDMENT NUMBER SIX TO LOAN AND
SECURITY AGREEMENT AND WAIVER

 

This Amendment Number Six to Loan and Security Agreement and Waiver (“Sixth
Amendment”) is entered into as of July 25, 2003, by and between WELLS FARGO
FOOTHILL, INC., a California corporation, f/k/a/ Foothill Capital Corporation
(“Foothill”), and EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah corporation
(“Borrower”), in light of the following:

 

A.                                   Borrower and Foothill have previously
entered into that certain Loan and Security Agreement, dated as of December 14,
2000 (“Agreement”);

 

B.                                     On or about June 19, 2001, Borrower and
Foothill entered into that certain amending Letter Agreement, whereby certain
terms and conditions of the Agreement were temporarily amended;

 

C.                                     On or about February 22, 2002, Borrower
and Foothill entered into that certain Amendment Number One to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
amended;

 

D.                                    On or about August        , 2002, Borrower
and Foothill entered into that certain Amendment Number Two to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
further amended

 

E.                                      On or about December 11, 2002, Borrower
and Foothill entered into that certain Amendment Number Three to Loan and
Security Agreement and Waiver whereby certain terms and conditions of the
Agreement were further;

 

F.                                      On or about January 8, 2003, Borrower
and Foothill entered into that certain Amendment Number Four to Loan and
Security Agreement and Waiver whereby certain terms and conditions of the
Agreement were further amended;

 

G.                                     On or about March 14, 2003, Borrower and
Foothill entered into that certain amending Consent Letter, whereby certain
terms and conditions of the Agreement were temporarily amended;

 

H.                                    On or about July 16, 2003, Borrower and
Foothill entered into that certain Amendment Number Five to Loan and Security
Agreement and Waiver whereby certain terms and conditions of the Agreement were
further amended (the Agreement, as amended by the letter agreement, the first
amendment, the second amendment, the third amendment, the fourth amendment, the
consent letter, and the fifth Amendment, all as referenced above, is hereinafter
referred to as the “Loan Agreement”); and

 

1

--------------------------------------------------------------------------------


 

I.                                         Borrower and Foothill desire to
further amend the Loan Agreement as provided for and on the conditions herein.

 

NOW, THEREFORE, Borrower and Foothill hereby amend and supplement the Loan
Agreement as follows:

 

1.                                      DEFINITIONS.              All initially
capitalized terms used in this Sixth Amendment shall have the meanings given to
them in the Agreement unless specifically defined herein.

 

2.                                      AMENDMENTS.

 

(a)                                  There is added a new definition to Section
1.1 of the Loan Agreement as follows:

 

““Sixth Amendment” means that certain Amendment Number Six to Loan and Security
Agreement dated as of July 25, 2003, entered into between Borrower and
Foothill.”

 

(b)                                 Section 7.17 of the Loan Agreement is
deleted in its entirety, and the following substituted in its place and stead:

 


“7.17  FINANCIAL COVENANTS.


 

Fail to maintain amounts equal to the sum of: (i) Cash Equivalents, and (ii)
Excess Availability of at least the required amounts set forth in the following
table as of the applicable dates set forth opposite thereto:

 

Applicable Amount

 

Applicable Date

 

$11,500,000

 

6/27/03

 

$11,000,000

 

9/26/03

 

$14,000,000

 

12/31/03, and the last day of each fiscal quarter thereafter

 

 

3.                                      REPRESENTATIONS AND WARRANTIES. 
Borrower hereby affirms to Foothill that all of Borrower’s representations and
warranties set forth in the Agreement are true, complete and accurate in all
respects as of the date hereof.

 

4.                                      NO DEFAULTS.  Borrower hereby affirms to
Foothill that, other than  Events of Default having been expressly waived by
Foothill in writing, no Event of Default has occurred and is continuing as of
the date hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                      CONDITION PRECEDENT.  The effectiveness
of this Sixth Amendment is expressly conditioned upon the  receipt by Foothill
of an executed copy of this Sixth Amendment.

 

6.                                      COSTS AND EXPENSES.  Borrower shall pay
to Foothill all of Foothill’s out-of-pocket costs and expenses (including,
without limitation, the fees and expenses of its counsel, which counsel may
include any local counsel deemed necessary, search fees, filing and recording
fees, documentation fees, appraisal fees, travel expenses, and other fees)
arising in connection with the preparation, execution, and delivery of this
Sixth Amendment and all related documents.

 

7.                                      LIMITED EFFECT.  In the event of a
conflict between the terms and provisions of this Sixth Amendment and the terms
and provisions of the Agreement, the terms and provisions of this Sixth
Amendment shall govern.  In all other respects, the Agreement, as amended and
supplemented hereby, shall remain in full force and effect.

 

8.                                      COUNTERPARTS; EFFECTIVENESS.  This Sixth
Amendment may be executed in any number of counterparts and by different parties
on separate counterparts, each of which when so executed and delivered shall be
deemed to be an original.  All such counterparts, taken together, shall
constitute but one and the same Sixth Amendment.  This Sixth Amendment shall
become effective upon the execution of a counterpart of this Sixth Amendment by
each of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number Six
to Loan and Security Agreement as of the date first set forth above.

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, f/k/a Foothill Capital
Corporation

 

 

 

 

 

By:

 

/s/ Larissa Megerdichian

 

 

 

Larissa Megerdichian, V.P.

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER,
a Utah corporation

 

 

 

 

 

By:

 

/s/ E. Thomas Atchison

 

 

 

Tom Atchison, CFO

 

3

--------------------------------------------------------------------------------